The offense is driving an automobile upon a public highway while intoxicated; the punishment, a fine of fifty dollars and confinement in jail for five days.
Article 802, P. C., as amended by Chapter 424, Acts of the First Called Session of the 44th Legislature, denouncing the offense of driving an automobile or motor vehicle upon any public highway, etc., while intoxicated, was amended by House Bill No. 120, Acts of the Regular Session of the 45th Legislature, under a caption reading as follows: "An Act amending Article 802, Penal Code of Texas, 1925, as amended by Chapter 424, Acts of the First Called Session, 44th Legislature, and declaring an emergency."
The title to the act does not specify the particular field the amendment covers. It merely specifies the article in the Penal Code to be amended. The provisions of the amendatory act are germane to the subject of Article 802, P. C. Generally, a reference to a number of an article in a code, such as our revised statutes, is sufficient in the title of an act amendatory thereof, to allow any amendment germane to the subject treated in the article referred to. We are unable to agree with appellant's contention that the caption is insufficient to meet the requirements of Section 35, Article 3, of the Constitution. See Opinion No. 19766, C. D. Walker v. The State, this day delivered [page 500 of this volume], and authorities cited.
The record is before us without a statement of facts or bills of exception.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 496